Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
WO 2015-190594 cited in the information disclosure statement filed 22 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Written Opinion cited in the information disclosure statement filed 22 December 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	JP 2016-058172 and KR 20160004524 cited in the information disclosure statement filed 22 December 2020 have been considered with respect to the provided English translations.
	JP 2008-112154, JP 2006-216560, JP 2017-110060, JP 2017-110061 and JP 2017-142486 cited in the information disclosure statement filed 22 December 2020 have been considered with respect to the provided English abstracts.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This claim is indefinite since it is unclear what is meant by “base component (C)”. The statement in pargraph [0056] of the specification that the base component (C) is typically a resin material consisting of a polymer compound or a reactive low-molecular-weight compound that forms crosslinking in response to heat or light exposure to give a polymer compound does not clearly define this term. This is because applicants use the term “typically” which indicates the claimed base component is not limited to a resin material consisting of a polymer compound or a reactive low-molecular-weight compound that forms crosslinking in response to heat or light exposure to give a polymer compound. It is unclear what other components can be the “base component (C).
Claim Interpretation
	The phrase “base component (C)” of claim 8 is being given it broadest possible meaning, in view of the fact it is not clearly defined in the specification, which is that it will be interpreted as reading on any other component that is present in a liquid composition comprising quantum dots, an ionic liquid and solvent S1 and which does not change the liquid state of the liquid composition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016058172.
	The translation for this reference shows it teaches a liquid composition comprising quantum dots, an ionic liquid, a solvent and a porous material (para 6,10 and 39). The reference teaches the solvent can be chlorobenzene or dichlorobenzene, which are solvents having a cyclic skeleton and comprise chlorine heteroatoms. These solvents meet the requirements of claim 1. Dichlorobenzene has a boiling point of 174oC and thus meets the requirements of claim 2. The ionic liquid has a nitrogen- or phosphorus-containing organic cation and a counter anion (para 30-33). The porous material can be composed of a conductive polymer, which reads upon the base component of claim 8. Paragraph [0039]-[0042] teaches producing a quantum dot containing film by forming a film from the liquid composition comprising quantum dots, an ionic liquid, a solvent and a porous material and then drying it. This is the process in claim 10 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,935,270.
This reference teaches a light emitting layer, or film, and the composition for producing the layer. Column 3, lines 5-28 teaches the composition for producing the layer comprising a light emitting material , a solvent and an ionic compound and that the layer comprises the light emitting material.  Column 5, lines 1-3 and column 9, lines 27-43 teaches the light emitting material can be quantum dots and thus the reference suggests a quantum dot containing film formed from a composition comprising quantum dots, a solvent and an ionic compound. Column 8, lines 19-25 teaches the ionic compound can be an ionic liquid. Column 10, lines 3-9 teaches that the composition can contain polymers, such as those which improve the film forming properties of the composition or improve the conductivity of the composition. These polymers suggest the base component of claim 8. Column 10, lines 31-39 indicate that the solvent containing composition is a liquid and it teaches the solvent can be chlorobenzene, which is a solvent having a cyclic skeleton and comprise chlorine heteroatoms, or tetrahydrofuran, which is a solvent having an alicyclic skeleton and comprise an oxygen heteroatom. Column 10, lines 63-67 teaches the layer is formed drying a film or layer formed from the solvent containing .  
Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0345638.
This reference teaches a nanostructure composition comprising nanostructures, or quantum dots; an organic resin comprising and acrylate, methacrylate or thiol-functional compound; a solvent and a stabilizing agent (para 173-183). It also teaches a quantum dot containing film produced from the composition (para 184-191). Paragraphs [0226] and [0367] teaches the solvent can be γ-butyrolactone, N-methyl pyrrolidone, anisole or ε-caprolactone, which are solvents having a  boiling point over 150oC and are solvents having a cyclic skeleton and comprise O or O and N heteroatoms. γ-butyrolactone, N-methyl pyrrolidone and ε-caprolactone have alicyclic skeletons. Thus the taught solvent can be one that meets the requirements of claims 1-3. The reference teaches the stabilizing agent can be an ionic liquid and that the ionic liquid is one having a nitrogen-, sulfur- or phosphorus-containing organic cation and a counter anion. The reference teaches in pargraph [231] that the resin is a thermosetting or UV curable resin. These resins read upon the base component of claim 8. The thermosetting or UV curable resin can be an epoxy containing acrylate or diacrylate (para 236,239). Paragraphs [0024] and [0269]-[0271] teach the composition can further contain a thermal or photoinitiator for curing the resin. Thus the reference suggest the composition of claims 1-3 and 7-9. 
The taught methods of making the nanostructure layer are all methods where the composition is applied as a liquid and then dried and/or cured. Thus the reference suggests the film of claim 10. Paragraph [0373] teaches the layer is used in displays having a light emitting element and pargraph [0374] indicates the layer is an optical film. It is notoriously well known in .
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a liquid composition comprising quantum dots, an ionic liquid and a solvent where the solvent is a cycloalkyl ester of carboxylic acid, such as one having formula s1, as set for in claims 5 and 6. There is no teaching or suggestion in the cited art of record of a liquid composition comprising quantum dots, an ionic liquid and a solvent where the solvent is a compound having a cyclic skeleton, one or more bonds selected from the group consisting of an ester bond, an amide bond, a carbonate bond, an ureido bond or an urethane bond and where the solvent comprises a heteroatom other than hydrogen and carbon, as claimed in claim 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/19/22